In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-21-00315-CV
     ___________________________

            IN RE G.F., Relator



             Original Proceeding
362nd District Court of Denton County, Texas
        Trial Court No. 17-4403-362


   Before Bassel, Birdwell, and Wallach, JJ.
     Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and motion

for emergency stay and is of the opinion that relief should be denied. Accordingly,

relator’s petition for writ of mandamus and motion for emergency stay are denied.

                                                    Per Curiam

Delivered: October 6, 2021




                                         2